BASKIN, Judge
(dissenting).
I find error in the trial court’s denial of Tietig’s motions to amend his pleadings to conform to the evidence adduced at trial, Siverling v. Siverling, 447 So.2d 996 (Fla. 5th DCA 1984); Di Teodoro v. Lazy Dolphin Development Co., 418 So.2d 428 (Fla. 3d DCA 1982), review denied, 427 So.2d 737 (Fla.1983), and in its failure to consider and determine the issue of Charter Mortgage Company’s [Charter] breach of fiduciary duty. See Twenty-Four Collection, Inc. v. M. Weinbaum Construction, Inc., 427 So.2d 1110 (Fla. 3d DCA 1983). For these reasons, I would reverse the final judgment entered in favor of Charter and remand for further proceedings. In all other respects, I agree that affirmance is appropriate.